Exhibit 10.58

July 21, 2011

Dear Greg:

ADVENTRX Pharmaceuticals, Inc. (the “Company”) is pleased to offer you full-time
employment on the terms and conditions stated in this letter agreement. We would
employ you as Senior Vice President, Commercial reporting to Brian Culley, Chief
Executive Officer. You acknowledge that, in this position, you would or may
become a “Section 16 reporting person,” which means the Company would be
required to disclose certain personal information about you in its filings with
the U.S. Securities and Exchange Commission and its other public disclosures,
and you agree and consent to the Company’s disclosure of such information. Your
responsibilities would include the following:

Position Responsibilities:

 

  •  

Ensure that the Marketing, Sales, and Medical Affairs strategies and activities
are consistent with the organization’s long-range strategic objectives.

 

  •  

Develop and implement strategic plans aligned with the company’s growth
strategies and vision.

 

  •  

Achieve corporate revenue goals and profitability.

 

  •  

Define the marketing vision and oversee the day-to-day execution of tactical
activities to meet goal.

 

  •  

Accountable for Medical Affairs function and integration to the company’s
objectives.

 

  •  

Administer the design, development and implementation of strategic and tactical
sales and marketing plans to meet the long-range strategic objectives.

 

  •  

Evaluate industry dynamics, market trends and competition strategies and oversee
product positioning and pricing.

 

  •  

Identify new product and market opportunities and utilize research to determine
feasibility. Participate and lead due diligence efforts as required.

 

  •  

Oversee the development and execution of commercial campaigns.

 

  •  

Identify and engage consultants, vendors, suppliers, and/or outside agencies to
achieve the functional area and corporate objectives.

 

  •  

Oversee reimbursement and patient access strategies and implementation.

 

  •  

Interface with relevant functional areas to accelerate decision-making while
minimizing risk.

 

  •  

Guide all commercially oriented communications, including promotional platform,
publication strategies, and PR.

 

  •  

Work with HR department to review and design compensation structure and variable
compensation plans.

 

  •  

Perform other duties as required.

General Responsibilities:

 

  •  

Operates to the highest ethical and moral standards.

 

  •  

Complies with company policies and procedures.

 

  •  

Adheres to quality standards set by regulations, and company policies,
procedures and mission.

 

  •  

Communicates effectively with supervisors, colleagues and subordinates.

 

  •  

Be committed to team effort and be willing to assist in unrelated job areas when
called upon.

 

  •  

Provides administrative leadership and provide knowledge-based expertise in
related areas that can be applied to meeting strategic goals.

 

  •  

Travel as needed.



--------------------------------------------------------------------------------

Your initial annual base salary would be $250,000, less payroll deductions and
withholding, which would be payable in accordance with our payroll policies.

We would recommend to our Board of Directors (or a committee thereof) that you
be granted an incentive stock option (to the maximum extent permitted by law and
a nonstatutory stock option with respect to any remaining shares) to purchase
100,000 shares of our common stock under our Amended and Restated 2008 Omnibus
Incentive Plan. While the final vesting schedule will be determined by our Board
of Directors (or a committee thereof), it is expected that this option would
vest monthly over 4 years, except that no shares would vest for one year, at
which time 25% of the shares would vest, but that the vesting start date would
be January 1, 2011.

You will be eligible for an incentive award, the target amount of which will be
30% of base salary earned in the calendar year in which you initially are hired,
based on the Company’s achievement of corporate goals determined from time to
time by our Board of Directors (or a committee thereof) and/or your achievement
of personal goals determined from time to time by you and the Company’s Chief
Executive Officer. Subject to the foregoing, this incentive award will be
granted subject to, but you would otherwise participate as set forth in, that
certain 2011 Mid-Year Executive Incentive Plan, adopted by the Company on
July 6, 2011, a copy of which will be provided to you upon request. You should
note that the target amount reflects a determination, with respect to corporate
goals, by our Board of Directors (or a committee thereof) and, with respect to
individual goals, our senior executives of appropriate incentive compensation
where performance exceeded objectives or was excellent in view of prevailing
conditions. The actual payout amount of this incentive award may be less than
the target amount if performance partially met objectives or was less than
excellent.

As our employee, you would be entitled to participate in our employee benefit
programs, including our medical, dental, life insurance and 401(k) programs, on
the same terms as our other full-time employees. These programs, as well as
other employee benefits and policies, are described in further detail in our
Policies and Procedures Manual. We reserve the right to modify or amend at our
sole discretion the terms of any and all employee benefit programs from time to
time without advance notice to our employees. Notwithstanding our employee
vacation policy set forth in the Policies and Procedures Manual, you would be
entitled to 20 vacation days per year, which would accrue in accordance with our
general vacation accrual policy, including any maximum accrual limits set forth
therein.

Your employment with us would be “at will” and not for a specified term. We make
no express or implied commitment that your employment will have a minimum or
fixed term, that we may take adverse employment action only for cause or that
your employment is terminable only for cause. We may terminate your employment
with or without cause and with or without advance notice at any time and for any
reason. Any contrary representations or agreements that may have been made to
you are superseded by this letter agreement. The at-will nature of your
employment described in this letter agreement shall constitute the entire
agreement between you and ADVENTRX concerning the nature and duration of your
employment. Although your job duties, title and compensation and benefits may
change over time, the at-will nature of your employment with us can only be
changed in a written agreement signed by you and our Chief Executive Officer or
President.

Our proprietary rights and confidential information are among our most important
assets. In addition to signing this letter agreement, as a condition to your
employment you must also sign the Confidential Information, Non-Solicitation and
Invention Assignment Agreement for Employees presented to you concurrently
herewith (the “Company Confidentiality Agreement”). As more fully described in
the Company Confidentiality Agreement, we require that, in the course of your
employment with us, you not use or disclose to us any confidential information,
including trade secrets, of any former employer or other person to whom you have
an obligation of confidentiality. Rather, you will be expected to use only that
information which is generally known and used by persons with training and
experience comparable to your own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by us. During our discussions about your proposed job duties, you
assured us that you would be able to perform those duties within the guidelines
just described. Accordingly, you further agree that you will not bring on to our
premises any unpublished documents or property belonging to any former employer
or other person to whom you have an obligation of confidentiality.



--------------------------------------------------------------------------------

In addition, as an employee, we require that you comply with all of our policies
and procedures, including, without limitation, our Policies and Procedures
Manual, Code of Business Conduct and Ethics and our Insider Trading and
Disclosure Policy, copies of which will, at your request, be provided to you
prior to your beginning work with us. You may be required to sign certain
documents acknowledging your receipt and understanding of these and other
documents. Violation of any or our policies or procedures would be cause for
disciplinary action including termination.

Your employment with us is also conditioned upon your ability to provide
adequate documentation of your legal right to work in the United States, as well
as educational credentials, and successful completion of our reference checking
process. If you make any misrepresentations to us or omit to state a material
fact necessary in order to make another statement made not misleading, we may
void this letter agreement or, if you are already employed, terminate your
employment.

This letter agreement and documents attached hereto, if any, or referenced
herein shall be governed pursuant to the laws of the State of California as
applied to agreements between California residents entered into to be performed
entirely within California and constitutes the sole agreement between the
Company and you and supersedes all oral negotiations and prior writings with
respect to the subject matter hereof.

If any portion of this letter agreement shall, for any reason, be held invalid
or unenforceable, or contrary to public policy or any law, the remainder of this
letter agreement shall not be affected by such invalidity or unenforceability,
but shall remain in full force and effect, as if the invalid or unenforceable
term or portion thereof had not existed within this letter agreement.

If you accept the terms and conditions set forth in this letter agreement, we
would like you to begin work with us on July 21, 2011. I look forward to you
joining us and being an integral and important part of our team. Please sign
below to accept the terms and conditions set forth herein and return the fully
executed letter to me today. You should keep one copy of this letter agreement
for your own records.

Sincerely,

 

ADVENTRX Pharmaceuticals, Inc.   ACCEPTED AND AGREED:

/s/ Brian M. Culley

 

/s/ Gregory D. Gorgas

Brian M. Culley   Gregory D. Gorgas Chief Executive Officer       Date:  

July 21, 2011